Title: To George Washington from Anna [de] Neufville, 2 February 1797
From: Neufville, Anna [de]
To: Washington, George


                        
                            Sir 
                            Philadelphia Febr. 2th 1797
                        
                        when I had the honour to wait upon you Sir, you was pleased to ask me wether my
                            husband had appleid to old Congress, which I answerd in the negative to you, owing not
                            understanding perfect by your meaning, he has So far appleid as to have Send a Copie of the
                            list of debtors and creditors, with a letter or petetion, to Request theire influence, in
                            ordre to be Sooner remboursed; the particulars I do not Remember; but Should any Such papers
                            be in Congress it meight be of Some use in my favor Stating the vallidity of the Large
                            advances my husband has made for this Country; your Philanthropi must plead my excuse Sir
                            and fergive the Bold intrution, of a unhappy widow for her orphan child; of Troubling you;
                            Permit me to have the honour Sir to Subscribe my Self your very humble Servat
                        
                            A.M. de Neufville
                            
                        
                    